[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on April 13, 1983 at Bridgeport Connecticut.
All jurisdictional requirements have been met.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The Court has considered all statutory criteria contained in Conn. Gen. Stat. 46b-81 and 46b-82 and enters the following orders:
1. Except as otherwise ordered herein, each party shall be responsible for the liabilities listed on their respective financial affidavits and shall indemnify and hold the other harmless thereon.
2. The husband shall be responsible for the American Express bill listed on the wife's financial affidavit and shall indemnify her and hold her harmless thereon.
3. The wife shall retain ownership of the Capitol Avenue property and shall be responsible for all costs associated with the property. She shall indemnify and hold the CT Page 493 husband harmless on the second mortgage on the property.
4. Pursuant to Conn. Gen. Stat., See 46b-81, by way of property distribution, the husband shall return to the wife, within two weeks, the family portrait and silverware (utensils) and dishes he removed from the home. The wife shall transfer to the husband, within two weeks, the camera he has requested.
5. Pursuant to Conn. Gen. Stat. 46b-81, the husband shall make the following payments to the wife: $341.00 on or before September 1, 1990 and $3,850.00 payable in weekly installments of $38.50 commencing Friday, August 3, 1990 and continuing until paid.
BY THE COURT, ELAINE GORDON, JUDGE